 

Exhibit 10.10s

FOURTEENTH AMENDMENT TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

THIS FOURTEENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 28, 2016 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower wishes to request an increase in the Facility and wishes
to invite NY Green Bank as a New Revolving Lender to achieve the full amount of
such requested increase;

WHEREAS, the Borrower wishes to amend certain provisions of the Credit Agreement
necessary for the inclusion of NY Green Bank as a New Revolving Lender;

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
additional provisions of the Credit Agreement in order to, among other things,
allow the Borrower to develop, buy and sell Project related assets; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein, it being agreed that, except as expressly amended hereby, the terms and
provisions of the Credit Agreement and each other Loan Document (including all
collateral and guaranty requirements thereof) remain in effect without
modification.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01    New Definitions.  The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

--------------------------------------------------------------------------------

 

“‘Adjusted Applicable Percentage’ means, with respect to any Lender at any time
with respect to each Revolving Borrowing and each participation in any L/C
Borrowing or Swingline Loan, such Lender’s Adjusted Applicable Percentage
determined in accordance with the provisions of Section 2.01(c) and subject to
adjustment pursuant to Section 2.15 or Section 2.16, as applicable.”

“‘Facility Percentage’ means, with respect to each Lender at any time, the
percentage (carried out to the ninth decimal place) representing such Lender’s
Revolving Exposure as a portion of the Total Outstandings. ”

“‘NYGB’ means NY Green Bank, a division of the New York State Energy Research &
Development Authority.”

“‘NYGB Borrowing Base’ means, at any time of determination, the appraised fair
market value of the Eligible Project Back-Log attributable to NY Projects. ”

“NYGB Borrowing Base Availability’ means, at any time of determination, the
difference between (i) the NYGB Borrowing Base minus (ii) NYGB’s Revolving
Exposure at such time.”

“‘NYGB Borrowing Base Calculation’ means the calculation of the NYGB Borrowing
Base, providing for the status of the NYGB Borrowing Base Availability. ”

“‘NYGB Borrowing Base Deficiency’ means (a) at any time a Revolving Loan is to
be made by NYGB, the failure of the NYGB Borrowing Base Availability to exceed
the aggregate amount of such Revolving Loan or (b) at any time NYGB is to fund a
participation in (i) an L/C Borrowing or (ii) a Swingline Loan, the failure of
the NYGB Borrowing Base Availability to exceed the aggregate amount of such
participation.  Such determination shall be made based on the most recently
delivered Borrowing Base Certificate and NYGB’s Revolving Exposure as reflected
in the Register.”

“‘NYGB Business Day’ means the hours between 9:00 a.m. – 4:00 p.m., Eastern
time, Monday through Friday, other than the following days: New Year’s Day, Dr.
Martin Luther King, Jr. Day, Lincoln’s Birthday, Washington’s Birthday
(celebrated on President’s Day), Memorial Day, the day before and Independence
Day, Labor Day, Columbus Day, Election Day, Veterans’ Day, Thanksgiving Day, the
day before and after Thanksgiving Day, Christmas Eve and Christmas Day and New
Year’s Eve and any other day on which banks are required or authorized by law to
close in New York State.  For purposes hereof, if any day listed above as a day
on which NYGB is closed falls on a Sunday, such day is celebrated on the
following Monday.”

“‘NY Project’ means a Project located in the State of New York with respect to
which the PV System has an aggregate installed footprint of solar panels of
4,000 square feet or less.”

“‘Project Entity’ means any Subsidiary of the Borrower that is formed for the
purpose of developing new Projects or acquiring Project related assets.”

“‘Unadjusted Applicable Percentage’ means with respect to any Lender at any time
with respect to each Revolving Borrowing and each participation in any L/C
Borrowing or Swingline Loan, the percentage (carried out to the ninth decimal
place) of the Facility represented by such Lender’s Commitment at such time,
subject to adjustment as provided in

2

--------------------------------------------------------------------------------

 

Section 2.15 or Section 2.16, as applicable.  If the Commitment of all of the
Lenders to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or Section 2.06,
or if the Commitments have expired, then the Unadjusted Applicable Percentage of
each Lender in respect of the Facility shall be determined based on the
Unadjusted Applicable Percentage of such Lender in respect of the Facility most
recently in effect, giving effect to any subsequent assignments.  If the
Commitment of an individual Lender has been terminated or has otherwise expired,
then the Unadjusted Applicable Percentage of each Lender in respect of the
Facility whose Commitment has not terminated or expired shall be adjusted to the
percentage (carried out to the ninth decimal place) of the Facility (calculated
after giving effect to the termination or expiration of such Commitment)
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15 or Section 2.16, as applicable.  The Unadjusted
Applicable Percentage of each Lender in respect of the Facility is set forth
opposite the name of such Lender on Schedule 1.01(b) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, or in any
documentation executed by such Lender pursuant to Section 2.16, as applicable.”

Section 1.02    Amendments to Section 1.01. The following definitions set forth
in Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

“‘Applicable Percentage’ means with respect to any Lender at any time with
respect to each Revolving Borrowing and each participation in any L/C Borrowing
or Swingline Loan, such Lender’s Unadjusted Applicable Percentage or such
Lender’s Adjusted Applicable Percentage, as the case may be, determined in
accordance with the provisions of Section 2.01(c) and subject to adjustment as
provided in Section 2.15 or Section 2.16, as applicable.”

“‘Commitment’ means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01(b), (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement and which shall
expire upon the Maturity Date applicable to such Lender.”

“‘Developer Project’ means the Acquisition of a developer of PV Systems in the
ordinary course of business (i) in which the underlying customer contracts
acquired pursuant to such Acquisition meet the definition of “Eligible Project
Back-Log” and are included in the calculation thereof, in each case as of the
date of such Acquisition and (ii) which is intended to be financed in full by
Available Take-Out.”

“‘Existing Shareholder’ means (i) Elon Musk and his estate, spouse, siblings,
ancestors, heirs, and lineal descendants, and any spouses of such persons, the
legal representatives of any of the foregoing, any bona fide trust of which one
or more of the foregoing are the principal beneficiaries or grantors, any other
person or entity that is

3

--------------------------------------------------------------------------------

 

controlled by any of the foregoing, and any estate planning vehicle over which
Elon Musk has exclusive right of control, (ii) funds affiliated with Draper
Fisher Jurvetson, (iii) funds affiliated with AJG Growth Fund, including Valor
VC, LLC., (iv) funds affiliated with Generation Investment Management LLP, (v)
funds affiliated with DBL Investors, including Bay Area Equity Fund, (vi)
Jeffrey B. Straubel and (vii) Tesla Motors, Inc., a Delaware corporation or any
of its Affiliates or subsidiaries.”

“‘Fronting Exposure’ means, at any time there is a Defaulting Lender that is a
Lender, (a) with respect to the L/C Issuer, the aggregate amount of such
Defaulting Lender’s respective Applicable Percentage of each outstanding L/C
Obligation other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, the aggregate amount of such Defaulting Lender’s respective
Applicable Percentage of each Swingline Loan other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.”

“‘L/C Advance’ means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.”

“‘Material Adverse Effect’ means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition of the Borrower and its Subsidiaries (other
than its Excluded Subsidiaries) taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.”

“‘Permitted Dispositions’ means (a) (i) Dispositions of Projects, inventory,
equipment and Host Customer Agreements in the ordinary course of business,
including Tranching of inventory, equipment and Host Customer Agreements
(including any warranties arising in connection therewith), (ii) Dispositions to
Cardinal Blue Solar, LLC of inventory, equipment and Host Customer Agreements
that (x) could not be Tranched as a result of a failure to satisfy Tranching
requirements under the applicable Tax Equity Documents, (y) could not be
included in a Backlever Financing as a result of a failure to satisfy
requirements under the applicable Backlever Financing documents or (z) could not
be included in a System Refinancing as a result of a failure to satisfy
requirements under the applicable System Refinancing documents, (iii) cash sales
of inventory to Borrower’s customers and sale of Projects pursuant to a
customer’s purchase right under its applicable Host Customer Agreement; (b)
Dispositions of property to the Borrower or any Subsidiary; provided, that if
the transferor of such property is a Loan Party then the transferee thereof must
be a Loan Party; (c) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (d) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (e) the sale or disposition of Cash
Equivalents for fair market value; (f) Dispositions of Equity Interests in
accordance with the terms herein; and (g) Disposition of (x) SRECs for the
purpose of returning such SRECs or proceeds of such SRECs to an Excluded
Subsidiary in accordance with the applicable Tax Equity

4

--------------------------------------------------------------------------------

 

Document, (y) SRECs and related contracts necessary for the financing or hedging
of SRECs, tracking accounts or proceeds thereof to an SREC Subsidiary for the
purposes of financing or hedging of SRECs which is not prohibited hereunder, and
(z) SRECs for any other purpose so long as such Disposition is done in an
arms-length transaction.”

“‘Power Purchase Agreements’ means a power purchase agreement entered into by
Borrower and a customer, pursuant to which such customer agrees to purchase
electricity from Borrower generated by a PV System.”

“‘Related Parties’ means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors, regulatory supervisors and
representatives of such Person and of such Person’s Affiliates.”

Section 1.03    Amendments to Section 1.01. The term “Applicable Revolving
Percentage” set forth in Section 1.01 of the Credit and used elsewhere in the
Agreement is hereby deleted in its entirety and, unless otherwise modified in
this Amendment, replaced by the term “Applicable Percentage”.

Section 1.04    Amendments to Section 2.01.

(a)     Clause (a) of Section 2.01 of the Credit Agreement is hereby amended by
adding “and such Lender’s Applicable Percentage of the requested Revolving Loan”
following “at any time outstanding the amount of such Lender’s Commitment” in
its first sentence.

(b)     Clause (a) of Section 2.01 of the Credit Agreement is hereby amended by
adding “NYGB” following “from time to time, on any” in its first sentence.

(c)     Section 2.01 of the Credit Agreement is hereby amended by inserting new
clause (c) which shall read as follows:

“(c)     Adjustments to Applicable Percentages.

(i)     Except as set forth in Sections 2.01(c)(ii), 2.01(c)(iii) and
2.01(c)(iv), the Applicable Percentage of each Lender with respect to each
Revolving Borrowing and each participation in any L/C Borrowing or Swingline
Loan shall be such Lender’s Unadjusted Applicable Percentage.

(ii)     The obligation of NYGB to make any Revolving Loan shall not exceed the
amount of the NYGB Borrowing Base Availability at the time such Revolving Loan
is to be made. In the event that, NYGB’s Unadjusted Applicable Percentage of the
applicable Revolving Borrowing requested is greater than the NYGB Borrowing Base
Availability:

(A)     NYGB’s Applicable Percentage of such Revolving Borrowing shall be the
percentage (carried out to the ninth decimal place) determined by dividing the
NYGB Borrowing Base Availability by the total amount of the Revolving Borrowing
to be made (such percentage to be NYGB’s Adjusted Applicable Percentage with
respect to such Revolving Borrowing); and

5

--------------------------------------------------------------------------------

 

(B)     the Applicable Percentage of each Lender other than NYGB with respect to
such Revolving Borrowing shall be the percentage (carried out to the ninth
decimal place) determined by dividing (1) an amount equal to such Lender’s pro
rata share (determined based on the Unadjusted Applicable Percentage of such
Lender divided by the sum of the Unadjusted Applicable Percentages of all
Lenders other than NYGB) of (x) the amount of such Revolving Borrowing minus (y)
the amount of the Revolving Loan to be made by NYGB in accordance with the
provisions of Section 2.01(c)(ii)(A) by (2) the amount of such Revolving
Borrowing requested; provided, however, than in no event shall the amount in
clause (1) cause the Revolving Exposure of any such Lender to exceed such
Lender’s Commitment (such percentage to be such Lender’s Adjusted Applicable
Percentage with respect to such Revolving Borrowing).

(iii)     The obligation of NYGB to make an L/C Advance shall not exceed the
amount of the NYGB Borrowing Base Availability at the time such L/C Advance is
to be made. A Lender’s Applicable Percentage with respect to (x) such Lender’s
risk participation in each Letter of Credit shall be calculated by utilizing a
percentage equal to the Applicable Percentage of such Lender determined in
accordance with Section 2.01(c)(i) or Section 2.01(c)(ii) as if a Revolving
Borrowing in an amount equal to the amount available to be drawn under such
Letter of Credit, determined in accordance with Section 1.06, had been requested
to be made at the time of the issuance of such Letter of Credit or of the most
recent L/C Credit Extension increasing the amount of such Letter of Credit, and
(y) any Unreimbursed Amount with respect to each Letter of Credit shall be equal
to such Lender’s Applicable Percentage determined in accordance with clause (x)
of this sentence. For the avoidance of doubt, the Lenders’ Applicable
Percentages under clause (x) of the preceding sentence shall be recalculated at
the time of any L/C Credit Extension that increases the amount of such Letter of
Credit based on the amount of the Letter of Credit as so increased.

(iv)     The obligation of NYGB to purchase a risk participation in each
Swingline Loan shall not exceed the amount of the NYGB Borrowing Base
Availability at the time such funded participation is to be made. A Lender’s
Applicable Percentage with respect to such Lender’s risk participation in each
Swingline Loan shall be calculated by utilizing a percentage equal to the
Applicable Percentage of such Lender determined in accordance with Section
2.01(c)(i) or Section 2.01(c)(ii) as if a Revolving Borrowing in an amount equal
to the amount of the participation had been requested to be made at the time
such Swingline Loan is made.”

Section 1.05     Amendments to Section 2.02.  

(a)     Clause (a) of Section 2.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

6

--------------------------------------------------------------------------------

 

“(a)     Notice of Borrowing.  Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone; provided that, in the case of any Borrowing, telephonic
notice may be given only if the Applicable Percentage of each Lender with
respect to such Borrowing will be its Unadjusted Applicable Percentage.  Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date (which shall be a
NYGB Business Day) of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation (which shall be a NYGB Business Day), whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three (3) Business Days before the
requested date of such Borrowing, conversion or continuation (which shall be a
NYGB Business Day), the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice  (whether telephonic or
written) shall specify (A) the applicable Facility and whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a NYGB Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto, (F) the NYGB Borrowing Base applicable to
the requested Borrowing, (G) the amount of NYGB Borrowing Base Availability, (H)
whether the Lenders will be required to fund the requested Borrowing based on
the respective Unadjusted Applicable Percentage or Adjusted Applicable
Percentage, (I) each Lender’s Applicable Percentage of the requested Borrowing
and (J) each Lender’s Revolving Exposure after giving effect to the requested
Borrowing.  If the Borrower fails to specify a Type of Loan in a Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.  Notwithstanding anything to the contrary
herein, a Swingline Loan may not be converted to a Eurodollar Rate Loan.”

(b)     Clause (b) of Section 2.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b)     Advances.  Following receipt of a Loan Notice for the Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the NYBG Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall (i) first, apply
any amounts made available by a New Revolving Lender to the repayment of any
Revolving Loans (and any additional amounts required pursuant to Section 3.05)
in accordance with Section 2.16(e), (ii) second, if, on the date a Loan Notice
with respect to a Revolving Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, apply any proceeds of such Revolving Borrowing to the
payment in full of any such L/C Borrowings and (iii) third, make all remaining
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (x) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (y) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.”

Section 1.06     Amendments to Section 2.03.  

(a)     Sub-clause (a)(i) of Section 2.03 of the Credit Agreement is hereby
amended by restating sub-clause (B) in its entirety to read as follows:

“(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder in an amount up to their
respective Applicable Percentage of such Letter of Credit; provided that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x)

7

--------------------------------------------------------------------------------

 

the Total Outstandings shall not exceed the lesser of (a) the Facility and (b)
the Borrowing Base minus the aggregate outstanding principal amount of
Short-Term Solar Bonds, (y) the Revolving Exposure of any Lender shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.”

(b)     Sub-clause (b)(i) of Section 2.03 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a NYGB Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a NYGB Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require. Each
Letter of Credit Application shall also specify the NYGB Borrowing
Base.  Promptly after receipt of any Letter of Credit Application, the
Administrative Agent will confirm (A) each Lender’s Revolving Exposure that will
result after giving effect to the issuance of the requested Letter of Credit,
(B) whether Lenders will be required to purchase their respective participation
in the requested Letter of Credit based on their respective Unadjusted
Applicable Percentage or Adjusted Applicable Percentage, (C) the amount of the
participation to be purchased by each Lender in the requested Letter of Credit
and (D) each Lender’s Applicable Percentage of the requested Letter of Credit.”

8

--------------------------------------------------------------------------------

 

(c)     Sub-clause (c)(i) of Section 2.03 of the Credit Agreement is hereby
amended by adding “and, with respect to each Lender other than NYGB, the
condition set forth in Section 4.02(c)” following “other than the delivery of a
Loan Notice” in its second sentence.

(d)     Sub-clause (c)(ii) of Section 2.03 of the Credit Agreement is hereby
amended by adding “NYGB” following “not later than 1:00 p.m. on the”.

(e)     Sub-clause (c)(iii) of Section 2.03 of the Credit Agreement is hereby
amended by inserting the following parenthetical “(other than the delivery of a
Loan Notice and, with respect to each Lender other than NYGB, the condition set
forth in Section 4.02(c))” following “because the conditions set forth in
Section 4.02”.

(f)     Sub-clause (c)(v) of Section 2.03 of the Credit Agreement is hereby
amended by restating the following parenthetical “(other than delivery by the
Borrower of a Loan Notice)” as follows: “(other than the delivery of a Loan
Notice and, with respect to each Lender other than NYGB, the condition set forth
in Section 4.02(c))”.

(g)     Sub-clause (d)(ii) of Section 2.03 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer, on demand of
the Administrative Agent, such Lender’s pro rata share thereof (determined based
upon such Lender’s Applicable Percentage used to determine the applicable
payment initially made by such Lender), plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.”

(h)     Clause(h) of Section 2.03 of the Credit Agreement is hereby amended by
replacing “Section 2.15” with “Sections 2.01(c) and 2.15” and “Applicable
Revolving Percentage” with “Applicable Percentage with respect to each Letter of
Credit,”.

Section 1.07     Amendments to Section 2.04.  

(a)     Clause (a) of Section 2.04 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a)     The Swingline.  Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this Section, shall make loans (each such loan, a “Swingline
Loan”).  Each such Swingline Loan may be made, subject to the terms and
conditions set forth herein, to the Borrower, in Dollars, from time to time on
any Business Day.  During the Availability Period in an aggregate amount not to
exceed at any time outstanding

9

--------------------------------------------------------------------------------

 

the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (i) after giving effect to any Swingline Loan, (A) the
Total Outstandings shall not exceed the lesser of (x) the Facility and (y) the
Borrowing Base minus the aggregate outstanding principal amount of Short-Term
Solar Bonds, and (B) the Revolving Exposure of any Lender at such time shall not
exceed such Lender’s Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section.  Each Swingline Loan shall bear
interest only at a rate based on the Base Rate.  Immediately upon the making of
a Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s respective Applicable Percentage of such Swingline Loan times the
amount of such Swingline Loan.”

(b)     Sub-clause (b)(i) of Section 2.04 of the Credit Agreement is hereby
amended by inserting the following parenthetical “NYGB” following “Borrowing
(which shall be a”.

(c)     Sub-clause (c)(i) of Section 2.04 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(i)     The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount each Swingline
Loan then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Facility and the conditions set forth
in Section 4.02 (other than the condition set forth in Section 4.02(c), except
with respect to NYGB).  The Swingline Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage (calculated in accordance with the provisions of Section 2.01(c)) of
the amount specified in such Loan Notice available to the Administrative Agent
in immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account

10

--------------------------------------------------------------------------------

 

of the Swingline Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swingline Lender.”

(d)     Sub-clause (c)(iv) of Section 2.04 of the Credit Agreement is hereby
amended by adding “and, with respect to each Lender other than NYGB, the
condition set forth in Section 4.02(c)” following “other than the delivery of a
Loan Notice” under the proviso found in its first sentence.

Section 1.08     Amendments to Section 2.05.  

(a)     Sub-clause (a)(i) of Section 2.05 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(i)     The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the Revolving Borrowing(s) being
prepaid, the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
each Revolving Borrowing (or portion thereof) being prepaid).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of principal shall be accompanied by all accrued
interest on the amount of the Revolving Borrowing(s) being prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Sections 2.01(c) and 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
Revolving Loans being prepaid.”

(b)     Clause (b) of Section 2.05 of the Credit Agreement is hereby amended by
restating sub-clause (i) in its entirety to read as follows:

11

--------------------------------------------------------------------------------

 

“(i)     Revolving Outstandings.  If for any reason a Borrowing Base Deficiency
exists, the Borrower shall, upon demand by the Administrative Agent either (x)
deliver to the Administrative Agent a Borrowing Base Certificate showing that
the Borrowing Base Deficiency no longer exists or (y) immediately prepay
Revolving Loans, Swingline Loans and/or L/C Borrowings (together with all
accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount so that the Borrowing Base Deficiency no
longer exists; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless, after the prepayment of the Revolving Loans and Swingline Loans, a
Borrowing Base Deficiency continues to exist.”

(c)     Sub-clause (b)(ii) of Section 2.05 of the Credit Agreement is hereby
amended by restating the second sub-clause (“second, shall be applied to the
outstanding Revolving Loans”) as follows: “second, shall be applied ratably to
the outstanding Revolving Loans”.

Section 1.09     Amendments to Section 2.06.

(a)     Clause (a) of Section 2.06 of the Credit Agreement is hereby amended by
adding “or the Revolving Exposure of any Lender would exceed such Lender’s
Commitment” following “the Total Outstandings would exceed the Facility” in
sub-clause (iii)(A).

(b)     Clause (b) of Section 2.06 of the Credit Agreement is hereby amended by
replacing “Lender’s Applicable Revolving Percentage” with the following:
“Lender’s Unadjusted Applicable Percentage”.

Section 1.10     Amendment to Section 2.07.  Clause (a) of Section 2.07 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a)     Revolving Loans.  The Borrower shall repay to each Lender on the
applicable Maturity Date for such Lender’s Commitment the aggregate principal
amount of all Revolving Loans made by such Lender and outstanding on such
date.  To the extent any funds are insufficient to repay any Revolving Loans on
the Maturity Date applicable thereto, any funds received by the Administrative
Agent pursuant to this Agreement thereafter shall be paid to the Lender(s)
holding such Commitments (the “Matured Loans”) in accordance with their
respective Applicable Percentage in respect of all Matured Loans, subject to the
remaining provisions of this Section 2.07. Until amounts outstanding with
respect to the Matured Loans have been repaid in full, any funds received by the
Administrative Agent pursuant to the terms of this Agreement shall be applied,
first, to Secured Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such, second, to Secured Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable ratably to the Lenders and the L/C Issuer
(including fees, charges and

12

--------------------------------------------------------------------------------

 

disbursements of counsel to the respective Lenders and the L/C Issuer arising
under the Loan Documents and amounts payable under Article III), third, , to pay
interest due and payable to each Lender (whether or not such Lender is a holder
of a Matured Loan) and fourth, to repay amounts outstanding with respect to the
Matured Loans.”

Section 1.11     Amendment to Section 2.09.  Clause (a) of Section 2.09 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a)     Commitment Fee.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Facility Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which such Lender’s Commitment exceeds the sum of (i) the
Outstanding Amount of such Lender’s Revolving Loans and (ii) the Outstanding
Amount of such Lender’s L/C Obligations, subject to adjustment as provided in
Sections 2.01(c) and 2.15.  For the avoidance of doubt, the Outstanding Amount
of a Lender’s Swingline Loans shall not be counted towards or considered usage
of the Aggregate Commitments.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Facility.”

Section 1.12     Amendment to Section 2.12.  Clause (b) of Section 2.12 of the
Credit Agreement is hereby amended by replacing the word “Unless” found in its
first sentence with the following: “Subject to the initial Credit Extension made
with respect to any increase pursuant to Section 2.16(e), unless”.

Section 1.13     Amendments to Section 2.13.  

(a)     Sub-clause (a)(ii) of Section 2.13 of the Credit Agreement is hereby
amended by replacing the phrase “aggregate amount of the Obligations in respect
of the Facility” with “aggregate amount of such Obligations”.

(b)     Sub-clause (b)(ii) of Section 2.13 of the Credit Agreement is hereby
amended by replacing the phrase “aggregate amount of the Obligations in respect
of the Facility” with “aggregate amount of such Obligations”.

Section 1.14     Amendment to Section 2.15.  

(a)     Sub-clause (a)(ii) of Section 2.15 of the Credit Agreement is hereby
amended by replacing “in accordance with the Commitments hereunder without
giving effect to Section 2.15(a)(v)” with “in accordance with their respective
Facility Percentages without giving effect to Section 2.15(a)(v)” in its second
to last sentence.

(b)     Sub-clause (a)(iv) of Section 2.15 of the Credit Agreement is hereby
amended by restating the following parenthetical “(calculated without regard to
such Defaulting

13

--------------------------------------------------------------------------------

 

Lender’s Commitment)” as follows: “(calculated without regard to such Defaulting
Lender’s Applicable Percentage and in accordance with Section 2.01(c)(i) or
Section 2.01(c)(ii) as if a Revolving Borrowing in an amount equal to the
aggregate amount payable by the Lenders has been requested to be made at such
time)”.

(c)     Clause (b) of Section 2.15 of the Credit Agreement is hereby amended by
adding “(calculated in accordance with Section 2.01(c)(i) or Section 2.01(c)(ii)
as if a Revolving Borrowing in an amount equal to the aggregate amount payable
by the Lenders has been requested to be made at such time) for each such Loan
and each such funded and unfunded participation” following “Lenders in
accordance with their Applicable Percentages”.

(d)     Section 2.15 of the Credit Agreement is hereby amended by inserting new
clause (c) which shall read as follows:

“(c)     NYGB Business Days.  Notwithstanding anything to the contrary contained
in this Agreement, (i) any Business Day which is not a NYGB Business Day shall
be deemed not to be a Business Day for the purposes of determining whether NYGB
has failed to comply with any of its obligations under this Agreement or has
become a Defaulting Lender; and (ii) for all purposes under this Agreement
(including but not limited to Sections 2.02(b) and 2.12(b)), NYGB shall not be
obligated to fund or to pay any amount on any day on which it is not open for
business.”

Section 1.15     Amendments to Section 2.16.  

(a)     Clause (d) of Section 2.16 of the Credit Agreement is hereby amended by
adding “, any changes in Unadjusted Applicable Percentages” following “the New
Revolving Lenders of the final allocation of such increase” in its second
sentence.

(b)     Clause (e) of Section 2.16 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(e)     Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, immediately before and after giving effect to the
Incremental Facility, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct, on and as of the
Revolving Increase Effective Date, and except that for purposes of this Section
2.16, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Borrower shall deliver or cause to be delivered any other
customary documents, (including, without limitation, legal opinions) as
reasonably requested by the Administrative

14

--------------------------------------------------------------------------------

 

Agent in connection with any Incremental Facility.  In the case of a nonratable
increase in the Commitments, the Borrower shall prepay any Revolving Loans
outstanding on the Revolving Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep such
Revolving Loans ratable among the Lenders in accordance with any revised
Applicable Percentages arising from such nonratable increase in the applicable
Commitments. In the case of a New Revolving Lender is added, the Administrative
Agent shall use the amounts of the initial Loan made by such New Revolving
Lender to prepay, on behalf of the Borrower, the Revolving Loan outstanding on
the Revolving Increase Effective Date, or any portion thereof (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep such Revolving Loans ratable among the existing Lenders in accordance with
any revised Applicable Percentages arising from the addition of such New
Revolving Lender.”

Section 1.16     Amendments to Section 4.02.  

(a)     Clause (c) of Section 4.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c)     NYGB Borrowing Base Deficiency. Solely with respect to NYGB’s
obligation to honor the applicable Request for Credit Extension, no NYGB
Borrowing Base Deficiency shall exist as of the date of such Credit Extension,
or would result from such proposed Credit Extension.  For the avoidance of
doubt, in no event shall the absence of a NYGB Borrowing Base Deficiency be a
condition to the obligation of any Lender or L/C Issuer other than NYGB to honor
any Request for Credit Extension.”

(b)     Section 4.02 of the Credit Agreement is hereby amended by inserting new
clause (d) which shall read as follows:

“(d)     Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.”

(c)     Section 4.02 of the Credit Agreement is hereby amended by restating the
final paragraph in its entirety to read as follows:

“Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (c) (solely with respect to NYGB’s obligation to honor the
applicable Request for Credit Extension) have been satisfied on and as of the
date of the applicable Credit Extension.”

15

--------------------------------------------------------------------------------

 

Section 1.17     Amendment to Section 6.02.  Clause (m) of Section 6.02 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(m)     Borrowing Base Certificate. As soon as available, but in any event
within fifteen (15) days after the end of each month, a Borrowing Base
Certificate together with the NYGB Borrowing Base Calculation, a Back-Log
Spreadsheet and a Take-Out Spreadsheet and other supporting information
(including any Dispositions of the Equity Interest of Project Entities or
Developer Projects or of any assets of a Project Entity or Developer Project),
each prepared as at the end of such month, duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower.”

Section 1.18     Amendment to Section 6.03.  Clause (b) of Section 6.03 of the
Credit Agreement is hereby amended by restating the final paragraph in its
entirety to read as follows:

“Each notice pursuant to this Section 6.03 shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable and not including any notice
provided pursuant to clause (iv) above, stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.  The requirements
set forth in this Section 6.03(iv) shall be satisfied with respect to (x) Tax
Equity Commitments and Backlever Financing by the satisfaction of the
requirements set forth in Section 2.01(b)(ii) and (y) Solar Bonds Financings by
providing a listing of such agreements in the Compliance Certificate.”

Section 1.19     Amendment to Section 6.13.

(a)     Section 6.13 of the Credit Agreement is hereby amended by adding the
following proviso immediately at the end of such section:

“; provided further, however, that, with respect to any Project Entity or
Developer Project, neither the requirement to deliver a legal opinion pursuant
to Section 4.01(c) nor the requirements set forth in clauses (b), (c) or (d) of
Section 6.14 shall apply until the date that is six (6) months (or such later
date as agreed to by the Administrative Agent in its reasonable discretion)
after such Project Entity or Developer Project executes a Joinder Agreement (or
is required to execute a Joinder Agreement, subject to any applicable
extensions) pursuant to this Section 6.13.”

Section 1.20     Amendments to Section 7.03.  

(a)     Sub-clause (iv) of clause (c) of Section 7.03 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

16

--------------------------------------------------------------------------------

 

“(iv) so long as no Default has occurred and is continuing or would result from
such Investment, Investments by the Loan Parties in Excluded Subsidiaries in an
aggregate amount invested from the date hereof not to exceed $15,000,000,”

(b)     Clause (k) of Section 7.03 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(k)     Investments not exceeding $25,000,000 in the aggregate outstanding
after taking into account Investments under clause 7.03(c)(iv) above;”

Section 1.21     Amendments to Section 7.05.

(a)     Section 7.05 of the Credit Agreement is hereby by (x) deleting the “and”
at the end of clause (g), (y) adding “; and” and deleting the “.” at the end of
clause (h), and (z) adding the following clause (i) immediately after clause (h)
as follows:

“(i)     Dispositions of the Equity Interest of Project Entities or Developer
Projects or of any assets of a Project Entity or Developer Project so long as
(i) such Dispositions are made for fair market value, as determined by the
Borrower in its reasonable discretion, (ii) such Dispositions do not result in a
Borrowing Base Deficiency and (iii) no Event of Default has occurred and is
continuing at the time of such Disposition.”

Section 1.22     Amendment to Section 7.09.  Clause (b) of Section 7.09 of the
Credit Agreement is hereby amended and restated to read as follows:

“(b) requires the grant of any Lien on property for any obligation if a Lien on
such property is given as security for the Secured Obligations, except for any
document or instrument governing Indebtedness permitted hereunder, provided that
any such restriction contained therein is a Permitted Lien or otherwise relates
to only the asset or assets constructed or acquired in connection therewith.”

Section 1.23     Amendments to Section 11.01.  

(a)     Clause (a) of Section 11.01 of the Credit Agreement is hereby amended
and restated to read as follows:

“(a)     waive (i) any condition set forth in Section 4.01, or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender or (ii) at any time, the condition set forth in Section 4.02(c) without
the written consent of NYGB;”

(b)     Clause (b) of Section 11.01 of the Credit Agreement is hereby amended
and restated to read as follows:

“(b)     without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension without the
written consent of the

17

--------------------------------------------------------------------------------

 

Required Lenders; provided, that any waiver of Section 4.02(c) requires the
written consent of NYGB;”

(c)     Clause (e) of Section 11.01 of the Credit Agreement is hereby amended
and restated to read as follows:

“(e)     change Sections 2.13 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
Lender;”

(d)     Clause (j) of Section 11.01 of the Credit Agreement is hereby amended
and restated to read as follows:

“(j)     (i) amend the definition of “Borrowing Base” or any defined terms (or
components of such defined terms) used therein if the impact of such amendment
is to increase the amount of the Borrowing Base without the consent of
Supermajority Lenders or (ii) amend the definition of “NYGB Borrowing Base”
without the consent of NYGB.”

Section 1.24     Amendment to Section 11.04.  Clause (c) of Section 11.04 of the
Credit Agreement is hereby amended by replacing “such Lender’s Applicable
Percentage” with “such Lender’s Facility Percentage” and “applicable
unreimbursed” with “applicable unreimbursable”.

Section 1.25     Amendment to Section 11.06.  Sub-clause (b)(vi) of Section
11.06 of the Credit Agreement is hereby amended by restating sub-clause (B) in
its entirety to read as follows:

“(B) acquire (and fund as appropriate) its full pro rata share of all Revolving
Borrowings and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage of each Revolving Borrowing and
participation.”

Section 1.26     Amendment to Section 11.07.  Section 11.07 of the Credit
Agreement is hereby amended by inserting new clauses (e) and (f) which shall
read as follows:

“(e)     FOIL. NOTWITHSTANDING ANY PROVISON OF THIS SECTION 11.07 TO THE
CONTRARY, THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT ALL INFORMATION, IN ANY
FORMAT, SUBMITTED TO NYGB SHALL BE SUBJECT TO AND TREATED IN ACCORDANCE WITH THE
NYS FREEDOM OF INFORMATION LAW (“FOIL,” PUBLIC OFFICERS LAW, ARTICLE 6).
PURSUANT TO FOIL, NYGB IS REQUIRED TO MAKE AVAILABLE TO THE PUBLIC, UPON
REQUEST, RECORDS OR PORTIONS THEREOF WHICH IT POSSESSES, UNLESS THAT INFORMATION
IS STATUTORILY EXEMPT FROM DISCLOSURE. THEREFORE, UNLESS THIS AGREEMENT
SPECIFICALLY REQUIRES OTHERWISE, THE LOAN PARTIES SHOULD SUBMIT INFORMATION TO
NYGB IN A NONCONFIDENTIAL, NONPROPRIETARY FORMAT. FOIL DOES PROVIDE THAT NYGB
MAY DENY ACCESS TO RECORDS OR

18

--------------------------------------------------------------------------------

 

PORTIONS THEREOF THAT “ARE TRADE SECRETS OR ARE SUBMITTED TO AN AGENCY BY A
COMMERCIAL ENTERPRISE OR DERIVED FROM INFORMATION OBTAINED FROM A COMMERCIAL
ENTERPRISE AND WHICH IF DISCLOSED WOULD CAUSE SUBSTANTIAL INJURY TO THE
COMPETITIVE POSITION OF THE SUBJECT ENTERPRISE.” SEE PUBLIC OFFICERS LAW, §
87(2)(D). ACCORDINGLY, IF THIS AGREEMENT SPECIFICALLY REQUIRES SUBMISSION OF
INFORMATION IN A FORMAT THE LOAN PARTIES CONSIDER A PROPRIETARY AND/OR
CONFIDENTIAL TRADE SECRET, THE LOAN PARTIES SHALL FULLY IDENTIFY AND PLAINLY
LABEL THE INFORMATION “CONFIDENTIAL” OR “PROPRIETARY” AT THE TIME OF DISCLOSURE.
BY SO MARKING SUCH INFORMATION, THE LOAN PARTIES REPRESENT THAT THE INFORMATION
HAS ACTUAL OR POTENTIAL SPECIFIC COMMERCIAL OR COMPETITIVE VALUE TO THE
COMPETITORS OF THE LOAN PARTIES. WITHOUT LIMITATION, INFORMATION WILL NOT BE
CONSIDERED CONFIDENTIAL OR PROPRIETARY IF IT IS OR HAS BEEN (I) GENERALLY KNOWN
OR AVAILABLE FROM OTHER SOURCES WITHOUT OBLIGATION CONCERNING ITS
CONFIDENTIALITY; (II) MADE AVAILABLE BY THE OWNER TO OTHERS WITHOUT OBLIGATION
CONCERNING ITS CONFIDENTIALITY; OR (III) ALREADY AVAILABLE TO NYGB WITHOUT
OBLIGATION CONCERNING ITS CONFIDENTIALITY. IN THE EVENT OF A FOIL REQUEST, IT IS
NYGB’S POLICY TO CONSIDER RECORDS AS MARKED ABOVE PURSUANT TO THE TRADE SECRET
EXEMPTION PROCEDURE SET FORTH IN 21 NEW YORK CODES RULES & REGULATIONS §501.6
AND ANY OTHER APPLICABLE LAW OR REGULATION. HOWEVER, NYGB CANNOT GUARANTEE THE
CONFIDENTIALITY OF ANY INFORMATION SUBMITTED. MORE INFORMATION ON FOIL, AND THE
RELEVANT STATUTORY LAW AND REGULATIONS, CAN BE FOUND AT THE WEBSITE FOR THE
COMMITTEE ON OPEN GOVERNMENT (HTTP://WWW.DOS.STATE.NY.US/COOG/FOIL2.HTML) AND
NYGB’S REGULATIONS, PART 501.

(f)     PUBLICITY. THE BORROWER HEREBY AGREES THAT ANY LENDER OR ANY OF ITS
AFFILIATES MAY (I) AGGREGATE AND ANONYMIZE DATA PROVIDED TO SUCH LENDER FOR USE
AND PUBLIC DISCLOSURE IN REPORTS OR IN ACCORDANCE WITH SUCH LENDER’S REGULATORY
REQUIREMENTS, (II) DISCLOSE A GENERAL DESCRIPTION OF TRANSACTIONS ARISING UNDER
THE LOAN DOCUMENTS FOR ADVERTISING, MARKETING, REGULATORY OR OTHER SIMILAR
PURPOSES AND (III) USE THE BORROWER’S NAME, LOGO OR OTHER INDICIA GERMANE TO
SUCH PARTY IN CONNECTION WITH SUCH ADVERTISING, MARKETING OR OTHER SIMILAR
PURPOSES, SO LONG AS, IN EACH CASE DESCIBED IN CLAUSES (II) AND (III), THE
BORROWER HAS BEEN PROVIDED THE OPPORTUNITY TO REVIEW AND HAS APPROVED ANY SUCH

19

--------------------------------------------------------------------------------

 

DISCLOSURE MATERIALS THAT CONTAIN MATERIAL NOT SUBSTANTIALLY SIMILAR TO MATERIAL
CONTAINED IN THE TRANSACTION PROFILE.  BORROWER ACKNOWLEDGES THAT IT HAS
REVIEWED A PRELIMINARY DRAFT OF THE TRANSACTION PROFILE THAT NYGB IS REQUIRED TO
POST PUBLICLY IN ACCORDANCE WITH ITS REGULATORY REQUIREMENTS, AND BORROWER
AGREES NYGB MAY POST THE TRANSACTION PROFILE IN SUBSTANTIALLY THE SAME FORM,
ONCE FINALIZED WITH FURTHER APPROVAL (NOT TO BE UNREASONABLY WITHELD OR DELAYED)
FROM BORROWER AND THE ADMINISTRATIVE AGENT, ON ITS WEBSITE AND IN ITS
PUBLICLY-FILED METRICS REPORTS. ADMINISTRATIVE AGENT SHALL BE AN EXPLICIT THIRD
PARTY BENEFICIARY OF THE IMMEDIATELY PRECEDING SENTENCE OF THIS SECTION
11.07(f).”

Section 1.27     Amendment to Section 11.14.  Section 11.14 of the Credit
Agreement is hereby amended by restating Clause (b) in its entirety as follows:

“(b)     SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF
(“THE MANHATTAN COURTS”).  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH
LENDER (WITH THE EXCEPTION OF NYGB) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST NYGB IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE MANHATTAN COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF THE MANHATTAN COURTS AND AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT

20

--------------------------------------------------------------------------------

 

SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.”

Section 1.28     Amendment to Article XI.  Article XI of the Credit Agreement is
hereby amended by adding new Section 11.24 as follows:

“Section 11.24     Iran Divestment Act.

In accordance with Section 2879c of the Public Authorities Law, by signing this
Agreement, each of the Loan Parties certifies, for itself and its respective
Affiliates under penalty of perjury, to the best of its knowledge and belief,
that neither itself nor the other Loan Parties nor any of their respective
Affiliates is on the list created pursuant to paragraph (b) of subdivision 3 of
section 165a of the New York State Finance Law (See
www.ogs.ny.gov/about/regs/ida.asp).”

Section 1.29     Amendment to Exhibit Q.  Exhibit Q to the Credit Agreement is
hereby amended by adding new item (10) following item (9) (“Borrowing
Availability (Borrowing Base Deficiency) the lesser of ((1) minus (8)) and ((s)
minus (6))” as follows:

“(10) NYGB Borrowing Base Calculation                $[•]”

Article II.
RATIFICATION OF NYGB AS NEW REVOLVING LENDER

Section 2.01     Ratification of NY Green Bank as a New Revolving Lender.  The
Required Lenders and the Administrative Agent hereby ratify (a) the Borrower’s
request for an Incremental Facility (the “Request for Increase”) and invitation
to NY Green Bank to become a New Revolving Lender to achieve the full amount of
such request (such amount, the “NYGB Increase”) and (b) the Administrative
Agent’s receipt of the NYGB Initial Loan Notice for the amount stated therein,
pursuant to the terms of this Amendment.

Article III.
CONDITIONS TO EFFECTIVENESS

Section 3.01     Conditions to Effectiveness.  This Amendment shall become
effective as of the Amendment Effective Date upon:

(a)     receipt by the Administrative Agent of a copy of this Amendment, in form
and substance reasonably acceptable to the Administrative Agent, duly executed
by Borrower, the Required Lenders and Administrative Agent;

(b)     receipt by the Administrative Agent of the joinder agreement duly
executed by the Borrower, NY Green Bank and the Administrative Agent and all
other documentation required as a condition precedent for the Incremental
Facility pursuant to Section 2.16 of the Credit Agreement;

21

--------------------------------------------------------------------------------

 

(c)     receipt by the Administrative Agent of a duly completed and signed Loan
Notice requesting a Borrowing (equal to the percentage of the NYGB Increase
necessary to maintain NYGB’s initial Loan ratable to the Loans of other Lenders)
from NYGB (the “NYGB Initial Loan Notice”); and

(d)     payment by the Borrower to the Administrative Agent of an amount in
respect, and for the benefit, of each Lender equal to the product of (i) 10
basis points and (ii) such Lender’s Commitment as of July 24, 2016.

Article IV.
MISCELLANEOUS

Section 4.01     Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 4.02     Representations and Warranties of Loan Parties.  Each of the
Loan Parties represents and warrants as follows:

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)     the representations and warranties set forth in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for (A) those which expressly relate to an earlier date,
including for the avoidance of doubt, Sections 5.05 (which shall refer to the
most recent statements furnished pursuant to Section 6.01 of the Credit
Agreement, as applicable), 5.19, 5.20, and 5.21(b) through (h) and (B) Section
5.09(c), which inaccuracy could not reasonably be expected to have a Material
Adverse Effect).

(e)     Immediately before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.

(f)     After giving effect to this Amendment, the Collateral Documents continue
to create a valid security interest in, and Lien upon, the Collateral, in favor
of the Administrative

22

--------------------------------------------------------------------------------

 

Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Collateral Documents and prior to
all Liens other than Permitted Liens.

(g)     The Obligations are not reduced or modified by this Amendment and are
not subject to any offsets, defenses or counterclaims.

(h)     The NYGB Borrowing Base Availability exceeds the aggregate amount of the
NYGB Increase.

Section 4.03     Reaffirmation of Obligations.  Each Loan Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 4.04     Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 4.05     Expenses.  The Borrower agrees to,

(a)     promptly upon receipt of an invoice therefor, pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel; and

(b)     promptly after the Amendment Effective Date, pay to the Administrative
Agent an amount, in respect, and for the benefit, of each Required Lender
executing this Amendment on or before December 28, 2017, equal to the product of
(i) 10 basis points and (ii) such Required Lender’s Commitment as of the
Amendment Effective Date.

Section 4.06     Further Assurances.  The Loan Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.

Section 4.07     Continuing Effect.  Except as expressly amended, waived or
otherwise modified hereby, the Credit Agreement shall continue to be and shall
remain in full force and effect in accordance with its terms.  This Amendment
shall not constitute an amendment, consent, waiver or other modification of any
provision of the Credit Agreement not expressly referred to herein and shall not
be construed as an amendment, consent, waiver or other modification of any
action on the part of the Borrower or  the other Loan Parties that would require
an amendment, consent or waiver of the Administrative Agent or the Lenders
except as expressly stated herein, or be construed to indicate the willingness
of the Administrative Agent or the Lenders to further amend, waive or otherwise
modify any provision of the Credit Agreement amended, waived or otherwise
modified hereby for any other period, circumstance or event.  Except as
expressly set forth herein, each Lender and the Administrative Agent reserves
all of its rights, remedies, powers and privileges under the Credit Agreement,
the other Loan Documents, applicable law and/or equity.

23

--------------------------------------------------------------------------------

 

Section 4.08     Entirety.  This Amendment and the other Loan Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

Section 4.09     Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.  Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

Section 4.10     No Actions, Claims, Etc.  As of the date hereof, each of the
Loan Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 4.11     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 4.12     Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

Section 4.13     Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:

SOLARCITY CORPORATION,

a Delaware corporation

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

By:

/s/ Denise Jones

 

Name:

Denise Jones

 

Title:

Assistant Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

By:

/s/ G. Christopher Miller

 

Name:

G. Christopher Miller

 

Title:

Senior Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

By:

/s/ Nicholas Goss

 

Name:

Nicholas Goss

 

Title:

Authorized Signatory

 

 

 

SILICON VALLEY BANK,

as a Lender

 

By:

/s/ Mona Maitra

 

Name:

Mona Maitra

 

Title:

Vice President

 

 

Signature Page – Fourteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION, AS SUCCESSOR IN INTEREST TO
BRIDGE BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Randall Lee

 

Name:

Randall Lee

 

Title:

Vice President

 

 

 

CIT BANK, N.A.,

as a Lender

 

By:

/s/ Daniel Miller

 

Name:

Daniel Miller

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

 

 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

By:

/s/ Ushma Dedhiya

 

Name:

Ushma Dedhiya

 

Title:

Authorized Signatory

 

 

 

 

 

CITIBANK, N.A.,

as a Lender

 

By:

/s/ Michael Smolow

 

Name:

Michael Smolow

 

Title:

Vice President

 

 

Signature Page – Fourteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

POPPY ACQUISITION LLC

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

ZEP SOLAR, LLC

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

SILEVO, LLC

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

President

 

Guarantor Consent – Fourteenth Amendment to Amended and Restated Credit
Agreement